Citation Nr: 0928375	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for degenerative disc disease and disc bulges of the lumbar 
spine with bilateral lower extremity radiculopathy.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2009, the Veteran and his spouse presented testimony 
at a hearing before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing).  The Board sees the Veteran 
submitted new medical evidence on the day of his hearing.  
This evidence has not yet been considered by the RO, the 
Agency of Original Jurisdiction (AOJ).  However, because this 
evidence was submitted with a waiver of RO consideration, the 
Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2008).

The issues of a TDIU and an increased rating on an 
extraschedular basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability to include 
intervertebral disc syndrome (IVDS) exhibits incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks each year.  His IVDS did not exhibit 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months or favorable or 
unfavorable ankylosis.  Although there is functional loss, 
the level of functional loss present does not cause anything 
similar to ankylosis.   
  
2.  The Veteran has at most "mild" bilateral radiculopathy 
in the left and right lower extremities, associated with his 
service-connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 40 percent disability 
rating, but no greater, for the Veteran's service-connected 
lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 
(in effect as of September 26, 2003).  

2.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the right lower extremity associated with the Veteran's 
service-connected lumbar spine disorder.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2008).  

3.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the left lower extremity associated with the Veteran's 
service-connected lumbar spine disorder.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2004, March 
2006, and May 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the June 2004 adverse determination on appeal.  But 
in Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the Veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After initially providing 
VCAA notice in March 2004, the RO adjudicated the claim in 
the June 2004 rating decision and November 2005 SOC.  And 
after providing the additional VCAA notice in March 2006 and 
May 2008, the RO again went back and readjudicated the claim 
in the more recent June 2008 SSOC.  So each time after 
providing the required notice, the RO reconsidered the claim 
- including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.  Prickett, 20 Vet. App. at 376.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

However, a content error exists in that the VCAA notice of 
record is not compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, 
the Court established additional notice requirements for 
increased rating claims.  The Court held that, at a minimum, 
a VCAA notice letter for an increased rating claim should 
notify the Veteran:

(1) that, to substantiate his claims for 
higher ratings, he should provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his disabilities and 
the effect such worsening or increase in 
severity has had on his employment and daily 
life;

(2) of examples of the types of medical and 
lay evidence he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing 
an increase in the disability or exceptional 
circumstances relating to the disability; 

(3) of the Diagnostic Codes under which these 
conditions are rated, especially if they 
contain criteria that would not be satisfied 
by him demonstrating a noticeable worsening 
or increase in severity of his disabilities 
and the effect of this worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least general 
notice of that requirement to the Veteran;  

(4) that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability from 
0 percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability compensation 
is being sought, their severity and 
duration, and their impact upon employment 
and daily life.

Here, the VCAA notice letters of record are generally 
compliant with elements (1), (3) and (4) listed above in 
Vazquez.  But as to element (2) of Vasquez, the Board 
acknowledges no VCAA notice letter specifically addressed the 
lumbar spine Diagnostic Code criteria necessary for a higher 
disability rating.  In this regard, the May 2008 Vasquez 
letter sent by the RO mistakenly provided the criteria 
pertinent to mental health disorders, as opposed to a lumbar 
spine disorder.  As such, this letter was not fully compliant 
with Vasquez.  

Regardless, as noted above, the Veteran must still establish 
prejudicial error in the timing or content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)
Neither the Veteran nor his representative have alleged or 
shown prejudice in the content or timing of VCAA notice in 
this case.  Further, to the extent prejudice could be argued, 
VA has shown that the Veteran has actual knowledge of the 
pertinent rating criteria.  As such, the Veteran was afforded 
a meaningful opportunity to participate effectively in the 
adjudication of his claim.  See, e.g., Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  In short, the content error in 
the provision of the VCAA notice does not affect the 
essential fairness of the adjudication or otherwise frustrate 
the notice's intended purpose, and thus is not prejudicial.  

In particular, here, with regard to the Veteran's actual 
knowledge of the Diagnostic Code criteria, at the hearing the 
Veteran and his representative discussed his specific low 
back symptomatology regarding incapacitating episodes and 
their effect on the Veteran's daily life and employment.  The 
Veteran indicated a time period of three to four months a 
year of incapacitating episodes, which his representative 
believed met the criteria for a 60 percent rating.  The 
undersigned Veteran's Law Judge also explained that under the 
rating criteria, incapacitating episodes involves an actual 
physician prescribing bed rest.  Furthermore, throughout the 
appeal, according to VA and private medical records the 
Veteran has also discussed his symptoms of numbness, pain, 
and radiculopathy in the lower extremities, required for a 
higher rating for his IVDS and associated lower extremity 
radiculopathy.  Therefore, any content defect was cured by 
his actual knowledge of the symptoms required for higher 
ratings for his low back and associated radiculopathy 
disorders.  

With respect to the duty to assist, the RO has secured his 
service treatment records (STRs), relevant VA treatment 
records, and afforded the Veteran several VA medical 
examinations to determine the severity of his low back 
disability.  The Veteran has submitted personal statements, 
hearing testimony, private medical evidence, federal Office 
of Personnel Management (OPM ) records, lay statements from 
supervisors and co-workers, employment records, and 
additional VA treatment records.  As there is no indication 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, the Board must consider whether there have 
been times when the disability has been more severe than at 
others, and rate it accordingly.  The lumbar spine issue on 
appeal arises from a claim for an increased rating received 
in January 2004.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed (in this case, January 2003) until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The RO has evaluated the Veteran's lumbar spine disorder 
under multiple diagnostic codes.  He was originally service 
connected for lumbosacral strain under Diagnostic Codes 5292 
and 5295 (under both the pre-September 2002 criteria and 
September 2002 amendments).  Subsequently, he was rated for 
lumbosacral strain under Diagnostic Code 5237 (September 2003 
amendments).  His 20 percent rating has been in effect since 
January 2, 2002.  

Furthermore, the RO has associated degenerative disc disease 
(DDD), disc bulges, and disc protrusion of the lumbar spine 
with his service-connected condition.  See January 2006 VA 
magnetic resonance imaging (MRI) study; February 2008 VA 
examination and X-rays.  Although it is not entirely clear 
whether the Veteran has IVDS related to his service-connected 
condition, resolving any doubt in the Veteran's favor, the 
Board will also consider Diagnostic Code 5243 for IVDS under 
the September 2003 amendments.  38 C.F.R. § 4.71a (2008).  In 
this regard, the Board is cognizant that when it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor, thus attributing such signs and symptoms to 
the service-connected disability, as is the case here.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 
Fed. Reg. 52,698 (1996)).   Ultimately, Diagnostic Code 5243 
for IVDS also provides the most favorable potential rating 
for the Veteran.  

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the Veteran's claim for an 
increased rating was received in January 2004, subsequent to 
the final amendments.  Thus, only the most current version of 
the rating criteria (i.e., the September 2003 amendments) is 
for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.    

Under the current regulations, the amendments stipulate that 
the Veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current regulations, the Veteran's low back 
disability can also be rated under the General Rating Formula 
for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to its analysis of the evidence of 
record.  The evidence of record is supportive of a higher 40 
percent rating for the Veteran's lumbar spine disability.  
38 C.F.R. § 4.7.  This 40 percent rating is effective under 
Diagnostic Code 5243 for IVDS under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Specifically, an April 2007 private chiropractor 
letter indicates that the Veteran will have "sporadic days 
of incapacity" and should be precluded from work activities 
as needed.  Due to his incapacity, he would miss no more than 
24 days per year according to this report.  Various employer 
records and supervisor letters dated from 2003 to 2008 reveal 
that he missed on average approximately 4-6 weeks a year of 
work due to flare-ups with his back.  Supervisor letters 
dated in December 2004 and April 2006 state that the Veteran 
misses work at least three times a month due to low back 
flare-ups with chiropractor treatment.  A May 2008 letter 
from a labor representative noted that during these flare-ups 
the Veteran was unable to get out of bed.  So resolving all 
reasonable doubt in his favor, incapacitating episodes of his 
service-connected degenerative disc disease warrant a higher 
40 percent rating under Diagnostic Codes 5243.  38 C.F.R. 
§ 4.3.  

However, the Board finds no basis to award a disability 
rating greater than 40 percent for the Veteran's lumbar 
spine disability under the September 2003 amendments to the 
rating criteria.  38 C.F.R. § 4.7.  That is, as to 
orthopedic manifestations of the Veteran's low back 
disability, there is no evidence of record showing 
unfavorable ankylosis of the entire spine warranting a 
higher 100 percent evaluation, or unfavorable ankylosis of 
the entire thoracolumbar spine warranting a higher 50 
percent evaluation.  In fact, there is no mention of 
ankylosis at all in the evidence of record.  In fact, both 
the April 2004 and February 2008 VA examiners did not note 
ankylosis.  VA treatment records dated from 2004 to 2009 are 
also negative for ankylosis.  Range of motion findings at 
his VA examinations varied from 60 to 80 degrees flexion 
with consideration of pain, 10 to 25 degrees of extension, 
lateral flexion of 15 to 25 degrees bilaterally, and lateral 
rotation of 25 to 30 degrees bilaterally.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran was able to move his lumbar spine - 
although not with normal range of motion, by definition, his 
lumbar spine is not immobile.  Absent any evidence of 
ankylosis, a rating beyond 40 percent is not warranted for 
orthopedic manifestations under the September 2003 
amendments.

With regard to functional loss, the Board has reviewed the 
reports of VA examiners and private chiropractors, as well 
as lay statements from supervisors, co-workers, and the 
Veteran and his spouse at the hearing.  These records 
demonstrate evidence of pain, muscle spasms, tenderness, 
difficulty with prolonged sitting, walking, or standing, and 
fatigue.  The Veteran wears a back brace and also utilizes a 
cane and a wheelchair in order to ambulate.  Employer 
records document significant functional loss at work, with 
missed days and restriction to light duty at times.  His 
spouse discussed restrictions on his activities of daily 
living at the hearing.  In fact, the OPM eventually granted 
the Veteran medical retirement disability in April 2009 due 
to his low back disorder.  In sum, although significant, any 
functional loss present is adequately represented in the 40 
percent rating assigned, as well as the separate 10 percent 
ratings assigned for his right and left lower extremities as 
discussed below.  His factors of functional loss simply do 
not cause anything remotely similar to unfavorable ankylosis, 
such that a higher rating is not warranted for functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206-207.

As to incapacitating episodes, overall, the evidence of 
record does not reflect incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In fact, in granting the 40 percent rating, the Board has 
interpreted the meaning of incapacitating episodes quite 
liberally.  In this vein, there is no specific evidence of 6 
weeks of bedrest prescribed by any physician, as required in 
the regulation.  At the hearing, the Veteran admitted he had 
never specifically been told he needed bedrest by a 
physician.  See hearing testimony at page 9.  At the hearing, 
the Veteran's representative argued that the Veteran 
experienced incapacitating episodes for three to four months 
a year in total.  See id. at pages 4-5.  However, a review of 
the Veteran's U.S. Postal Service leave records dated in 
2003, 2004, 2005, 2006, and 2008 does not corroborate this 
assertion.  As to the year 2007, although a June 2008 
supervisor letter reflected that the Veteran was not fit for 
duty for a total of 45 days in 2007, this is not necessarily 
equivalent to missing work due to incapacitating episodes.  
For incapacitating episodes, the Board finds that the overall 
disability picture simply does not rise to the level required 
for a higher evaluation of 60 percent.  38 C.F.R. § 4.7.  

In summary, the Board finds that the evidence supports a 
higher 40 percent disability rating, but no greater, for the 
Veteran's lumbar spine disability under the current 
regulations.  38 C.F.R. § 4.3.  This 40 percent rating is 
effective throughout the entire appeal period from January 
27, 2004.  




Analysis - Separate Ratings for Bilateral Lower Extremity 
Radiculopathy

The evidence of record also documents repeated instances of 
radiculopathy and diminished reflexes of the lower 
extremities associated with his service-connected lumbar 
spine disorder.  See VA examination dated in April 2004 and 
February 2008; VA treatment records dated May 2004 and May 
2009, and hearing testimony. Despite this evidence, the RO 
did not assign a separate rating for any right or left leg 
radiculopathy.  However, the Board will do so in this case.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, and therefore also neuritis and neuralgia of 
that nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve due to his lumbar spine disorder 
warranting separate additional 10 percent ratings for the 
lower extremities.  38 C.F.R. § 4.7.  Specifically, a May 
2004 VA treatment record documented pain radiating to the 
Veteran's knees from his low back.  The April 2004 VA 
examiner recorded bilateral numbness and diminished reflexes 
of the lower extremities.  A January 2006 VA treatment record 
documents the Veteran's complaints of pain and stiffness in 
the legs.  The February 2008 VA examiner noted no deep tendon 
reflexes bilaterally, diagnosing the Veteran with bilateral 
radiculopathy.  A May 2009 VA treatment record assessed loss 
of quad and Achilles jerks with pain radiating from his low 
back to his legs and testicles.  At the hearing, the Veteran 
complained of bilateral leg pain.  However, these same 
records document no evidence of foot drop, bowel or bladder 
impairment, significant sensory loss, weakness, muscle 
atrophy, loss of strength, or other organic changes that 
could entitle him to a higher rating above 10 percent.  As 
such, separate 10 percent ratings, but no greater, for 
"mild" radiculopathy of the lower extremities associated 
with the Veteran's low back disability are granted.  38 
C.F.R. § 4.3.       

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
further staged ratings are appropriate.  Since, however, the 
Veteran's low back and radicular symptoms have remained 
relatively constant throughout the appeal at 40 percent, 10 
percent (right lower extremity, and 10 percent (left lower 
extremity), further staged ratings are unjustifiable.  





ORDER

A higher 40 percent disability rating for degenerative disc 
disease and disc bulges of the lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

An initial 10 percent disability rating for radiculopathy of 
the right lower extremity associated with the lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of VA compensation.

An initial 10 percent disability rating for radiculopathy of 
the left lower extremity associated with the lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has submitted evidence 
that he is unemployable due to the service-connected low back 
disability.  See April 2009 OPM disability finding.  
Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.  

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  

Second, the Board is referring the TDIU and increased rating 
issues on appeal to the Under Secretary for Benefits or 
Director of Compensation and Pension Service for consideration 
of an extra-schedular evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran has the following service-connected disabilities:  
degenerative disc disease of the lumbar spine, rated as 40 
percent disabling; right lower extremity radiculopathy, rated 
as 10 percent disabling; and left lower extremity 
radiculopathy, rated as 10 percent disabling.  His combined 
service-connected disability rating is 50 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  In determining 
the combined rating, the Board has considered the bilateral 
factor for the lower extremities and the fact that all his 
disabilities ultimately are rated as one disability stemming 
from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 
4.26.  Thus, he does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a 
TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

Concerning this, there is some competent evidence of record 
that the Veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, such that a referral of the TDIU claim for 
extra-schedular consideration is appropriate under 38 C.F.R. 
§ 4.16(b).  There is also some earlier evidence of marked 
interference with employment from 2003 to 2008 due to the 
Veteran's service-connected disabilities, such that a 
referral of the increased rating claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 3.321(b).  
That is, in April 2009 the OPM granted the Veteran medical 
retirement disability due to his service-connected 
degenerative disc disease.  He was determined disabled in his 
position as a laborer custodian for the U.S. Postal Service.  
In addition, from 2003 to 2008, various employer records, 
supervisor letters, and co-worker lay statements attest to 
the Veteran missing 20-45 days per year from work because of 
service-connected low back problems and radiculopathy.  The 
Veteran had to attend frequent private chiropractor 
appointment because of his low back.  He also frequently was 
placed on light duty.  In addition, there are credible lay 
witness statements he was in "severe" pain at his job, with 
difficulty ambulating, sitting down, and standing up.  In 
light of this evidence, here, an extra-schedular evaluation 
is warranted.          

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.  

In conclusion, the Board refers the Veteran's TDIU and 
increased rating claims to the Under Secretary for Benefits or 
Director of Compensation and Pension Service for an extra-
schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 
C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-schedular 
basis.  This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 3.159(b).  This letter 
should also comply with the Court case 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.	Submit the TDIU and increased rating 
issues to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for an extra-schedular 
evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  An 
extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the 
fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to 
the Veteran's disabilities.  Exceptional 
or unusual circumstances, such as 
frequent hospitalization or marked 
interference with employment, are 
required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow a 
substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  All of the Veteran's 
service-connected disabilities, as well 
as his employment history, educational 
and vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered.  

3.	Then readjudicate the claims for TDIU and 
an increased rating on an extra-schedular 
basis, in light of the additional 
evidence obtained.  If these claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


